DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/12/2022 has been entered.

Response to Arguments
Applicant’s arguments, filed 6/12/2022, with respect to amended independent claim(s) have been fully considered and are persuasive. However, a new ground of rejection is made in view of Disney et al. (US publication 2013/0020632 A1) and response to the arguments have been fully incorporated into the claim rejection set forth below in this office action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1-4, 6, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Disney et al. (US publication 2013/0020632 A1), hereinafter referred to as Disney632.

Regarding claim 1, Disney632 teaches a semiconductor device (fig. 1 and related text) comprising: a substrate (101, [0017]); a first doped well (103, [0018]) and a second doped well (104, [0018]) in the substrate; a drain region (107, [0019]) in the first doped well and a source region (106, [0019]) in the second doped well; a dielectric layer (110/114/111, [0020 and 0024]) over the substrate; a gate structure (108, [0021]) in the dielectric layer and between the source region and drain region (fig. 1); a field plate (A, examiner markup below, [0021]) over the first doped well; and a booster plate (109, [0021]) having a planar structure with a uniform thickness between the field plate and the first doped well (fig. 1), wherein the booster plate is spaced apart from the first doped well by the dielectric layer (fig. 1).

    PNG
    media_image1.png
    608
    638
    media_image1.png
    Greyscale

Regarding claim 2, Disney632 teaches further comprises a drain extension region (region between drain and gate structure) in the first doped well, the drain extension region being located between the gate structure and the drain (fig. 1).
Regarding claim 3, Disney632 teaches wherein the booster plate is conductively coupled to the field plate (fig. 1).
Regarding claim 4, Disney632 teaches wherein booster plate is conductively coupled to the source region (fig. 1).
Regarding claim 6, Disney632 teaches further comprises a source contact (115, [0021]), the source contact being conductively coupled to the booster plate and the source region (fig. 1).
Regarding claim 12, Disney632 teaches wherein the first and second doped wells have different dopant conductivities (fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Disney632, as applied to claim 1 above, and further in view of Lu et al. (US publication 2019/0088777 A1), hereinafter referred to as Lu777.

Regarding claim 5, Disney632 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Disney632 does not explicitly teach wherein the booster plate has a greater thickness than the field plate.
Lu777 teaches wherein the booster plate (214, [0049]) has a greater thickness than the field plate (504, fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Disney632 with that of Lu777 so that wherein the booster plate has a greater thickness than the field plate to achieve higher breakdown voltages ([0018]).

Allowable Subject Matter
Claims 7-11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claims contain limitations that none of the prior art of record discloses, teaches or fairly suggests, alone or in combinations when taken in combination with all other limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828